Johns, Jr., Chancellor.
The Orphans Court has exclusive jurisdiction as to the question of acceptance, the legislative provision on the subject having made that Court the tribunal primarily to decide, as in that Court alone the right can be exercised. To enjoin its proceeding and delay the exercise of the right of acceptance, because the party having it has contracted to sell by paroi, and no deed executed, would be a serious injury to the other parties interested in the estate and entitled to their shares
*46of the valuation money. The question of right, or who is entitled to be admitted to accept, must be decided in the Orphans Court. If that Court err, the right of appeal exists. Injunction to restrain the party from claiming and exercising his right of acceptance, therefore, is not granted.